TIN INE UNLIED SIATES vssI nie) CUUR

For The Middle District of North Carolina

 

MasOR BOYD WHITLEY, * Motion +o Objections
Atitioner, , — Manistrate Tuslges Memorandum
, Opinion an Recammendstion
Vi " pursuant to fed, B. Cw. A 72 (A),

6, ank 6,
SHERIFF VAN SHAW, e4 aly ; 140358
B Defendant 3)

In aod for the axeoel)

I Meo boyd Whitley 1 propria perso Snijuirs dy appear specially
ine pot opnerally

Z dik veach Maersty pad do state the Followie, as trues

Loam wo fectucal fexson-

tet the record veflict see Exhibits thet ans filed on olate M APR-H2ON,
alone, iyith plainti A Comp laint, That throws arievance proceduce that
the plaintift brow) to the defendants attention how the Cobar County
Lerten Cemer cus violating, his first amendment vaht to proctice
hig celigion, The constitution clo gupport that every Man hath a right
to petrtion the lesislature fie the wooleess of arievances IN aw peacecble
ancl orderly manner, let the record, ref lict gee exhibits plaint FF
plen tyith detadonts to be vemove trom the pod. site not to be force
to Fellowship if cheistion’ ty ever se every Sunday, And Lor Ten months
de endants refuse to remove plaint' AP Been i: christianity fellowship,

page lo lof 2.

Case 1:19-cv-00358-TDS-JLW Document 35 Filed 07/22/20 Page 1 of 2
a,

izens liberty are, protected by the due process clause to MorshiP
God & ccordine, to the dictates of hi $ OWN CoNscience and acnerally

 

to otiey these privileses leno, re-coanized. et Common bus ws essential

gui. +h. orderly pucsuit of hycppines by free. men,
Jefendante | 15 fo Pood expert. the kaosher cliet ond. Vesna diet are
two dlifererit types of diets, Defendants viokte orkslewre
diet ait Plasnlite resubmitted big arievnce "hee
cash with a lewes: See Exhibit pye Gof Ik algo see
evhiblt pase @ of 18, Paintif¥l ome still able to hear the
preching with tras slot closet the cell cloors fa the
Ca batrus County oletention center er sliokog gloors with
an open Space at the back of the cloorr Under lord of the
rourterath cermenol ment pre-tria Aetainess must be treated humanely
rake brovidded with the basic necesities of Ie. See Rhedes v: Chapman
452 YS. 337% 348-47 (7990. Otherwise, there may be a constitutional violation.
jee ely. Hate Vv. Finney, 437 US, 678, 685 (1478).
|
) Plain ttf seeking the Same reliet in SummetY judgment
ind complaints
Respect} | I Submitted //

Dute 7-14-2022,

 

religion

 

 

4

 

page of 2,

 

Case 1:19-cv-00358-TDS-JLW Document 35 Filed 07/22/20 Page 2 of 2
